John I. Purtle, Justice, dissenting. It is my opinion that the trial court should have given petitioner a hearing on his allegations. No doubt the record does not reflect anything except full compliance with the rules of procedure and statutory requirements. Even if someone were to be holding a gun against petitioner’s head while he made his plea the record would not reflect such an event. Everyone who ever pled a client guilty knows the record can be inaccurate to the extent it never reveals a defendant wanted to do anything but plead guilty even if he had serious reservations. If this man received promises that his wife might be turned loose if he cooperated or was threatened that she would be given a stiff sentence if he did not plead guilty then he should be allowed to prove it. I would send it back for a hearing to determine the validity of his allegations, much as we did in Hall v. State, 279 Ark. 265, 650 S.W.2d 587 (1983).